—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1997, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause given the testimony from the employer’s witness that continuing work was available to claimant (see, Matter of Singh [Sweeney], 247 AD2d 666). Although claimant testified that her supervisor actually told her that she was being laid off, this sharply conflicting testimony merely raised a credibility issue that the Board was free to resolve in the employer’s favor (see, id.; Matter of Mesidor [Sweeney], 247 AD2d 696). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.